Citation Nr: 0026027	
Decision Date: 09/28/00    Archive Date: 10/04/00

DOCKET NO.  99-09 687	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for an 
ear disorder.

2.  Entitlement to service connection for bilateral hearing 
loss, a left ankle disorder, a left shoulder disorder, and a 
psychiatric disorder, claimed as schizophrenia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. P. Simpson, Associate Counsel



INTRODUCTION

The veteran served on active duty from June 1982 to November 
1983.

The claims file contains a report of a rating decision in 
February 1984 wherein entitlement to service connection for 
an ear disorder had been denied.

The current appeal arose from a November 1998 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Los Angeles, California.  The RO denied entitlement 
to service connection for an ear disorder, bilateral hearing 
loss, a left ankle disorder, a left shoulder disorder, and 
dissociative identity disorder.

In April 1999, the RO denied entitlement to service 
connection for a right ankle disorder and a throat/cough 
disorder.  The veteran did not submit a notice of 
disagreement as to this issue, and thus this claim is not 
otherwise considered part of the current appellate review.

In accordance with the United States Court of Appeals for 
Veterans Claims (Court) ruling in Barnett v. Brown, 8 Vet. 
App. 1 (1995), the Board is obligated to address the issue of 
new and material evidence regardless of whether the RO based 
its determination on that issue.  Hence, the Board will 
proceed with a determination of whether new and material 
evidence has been submitted to reopen a claim of entitlement 
to service connection for an ear disorder.

The Board further notes that in a November 1998 statement, 
the veteran claimed clear and unmistakable error as to the 
RO's failure to grant service connection for back and foot 
disorders.  Additionally, in a February 1999 statement, the 
veteran's representative asserted that the RO had committed 
clear and unmistakable error in the May 1993 rating decision 
in denying entitlement to service connection for back and 
skin disorders.  As these issues have been neither 
procedurally developed nor certified for appellate review, 
the Board is referring them to the RO for initial 
consideration and appropriate action.  Godfrey v. Brown, 
7 Vet. App. 398 (1995).




Finally, the Board notes that in the November 1998 rating 
decision the RO stated it had disposed of the veteran's claim 
of entitlement to service connection for a left ankle 
disorder in the May 1993 rating decision.  The subject rating 
decision addresses bilateral ankle and foot pain; however, 
the veteran was never notified of a denial in this regard.  
Accordingly, the Board finds that the November 1998 rating 
decision of which the veteran was properly informed of a 
denial of service connection for a left ankle disorder 
reflects initial adjudication of such claim which is 
currently on appeal.

The issues of whether new and material evidence has been 
submitted to reopen the claims of entitlement to service 
connection for a skin disorder and a back disorder are 
addressed in the remand portion of this decision.


FINDINGS OF FACT

1.  The RO denied entitlement to service connection for an 
ear disorder when it issued an unappealed determination in 
February 1984.

2.  Evidence submitted since the final February 1984 
determination does not bear directly or substantially, or 
even address the issue of entitlement to service connection 
for an ear disorder  

3.  The claims of entitlement to service connection for 
bilateral hearing loss, a left ankle disorder, a left 
shoulder disorder, and a psychiatric disorder claimed as 
schizophrenia are not supported by cognizable evidence 
showing that the claims are plausible or capable of 
substantiation.




CONCLUSIONS OF LAW

1.  Evidence submitted since the final February 1984 
determination, wherein the RO denied entitlement to service 
connection for an ear disorder, is not new and material, and 
the veteran's claim for this benefit has not been reopened.  
38 U.S.C.A. §§ 5104, 5108, 7105 (West 1991);  38 C.F.R. 
§§ 3.104(a), 3.156(a), 20.1103 (1999).

2.  The claims of entitlement to service connection for 
bilateral hearing loss, a left ankle disorder, a left 
shoulder disorder, and a psychiatric disorder claimed as 
schizophrenia are not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

Service medical records show in March 1983, the veteran was 
seen with complaints of pressure in his ears.  Examination of 
the head, eyes, ears, nose, and throat revealed redness in 
the right external auditory canal.  The assessment was otitis 
media and otitis externa in the right ear.

Four days later, the veteran reported he was not taking the 
medication as directed.  He stated the right ear was better 
and the left ear was unchanged.  Examination of the head, 
eyes, ears, nose, and throat was within normal limits.  The 
tympanic membranes were within normal limits bilaterally.  
The assessment was eustachian tube dysfunction.

The following day, the examiner stated the left tympanic 
membrane had adenopathy and entered an assessment of 
"Improved."

In May 1983 the veteran was seen at the mental health clinic.  
The examiner stated he was alert and oriented times three.  
His thoughts were connected, relevant, and no psychomotor 
manifestations were shown.  The examiner stated he had an 
average IQ and personality traits of distrust and suspicion.  
He stated he had difficulty adjusting to his "AFSC."  The 
diagnosis was occupational problem.

Later that month, the examiner stated the veteran was 
permanently decertified from "PRP" duties based upon a 
diagnosis of passive-aggressive personality disorder.

In September 1983 the veteran was seen with complaints of 
right ear pain.  Examination of the right ear revealed mild 
to moderate inflammation with erythema.  The left ear was 
within normal limits.  The diagnosis entered was right otitis 
externa.  Two days later he was diagnosed with right otitis 
media.

In September 1983 the veteran reported he had hurt his left 
ankle while jogging.  The assessment entered was a left ankle 
sprain.

An October 1983 report of medical examination shows clinical 
evaluations of the veteran's ears, upper extremities, and 
lower extremities were normal.  Psychiatric evaluation was 
normal.  The audiological evaluation revealed pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
0
0
LEFT
0
0
0
5
0

In a report of medical history the veteran denied a history 
of hearing loss.  He admitted to a history of ear, nose, or 
throat problems and painful or trick shoulder or elbow.  The 
examiner noted he had a painful left shoulder with the first 
occurrence in September 1982 of unknown etiology.  The 
veteran stated he did not seek any treatment, and the 
examiner determined it was not incapacitating.

In October 1983 the examiner stated the veteran was being 
followed up for his mental health evaluation.  He stated 
there was no change in the initial evaluation.  That same 
month the veteran was seen with complaints of left ear 
infection.  The assessment entered was left otitis externa.

A July 1992 VA outpatient treatment report shows a diagnosis 
of alcohol dependency.

An August 1992 VA outpatient treatment report shows the 
veteran reported a history of multiple bilateral ankle 
sprains and current bilateral ankle and foot pain without 
resolution.  The examiner stated the veteran had pain on left 
inversion.  X-rays of the bilateral ankle revealed no 
fracture.  The assessment was to rule out a tarsal condition.


Criteria 

The Board does not have jurisdiction to consider a previously 
adjudicated claim unless new and material evidence is 
presented.  Barnett v. Brown, 83 F.3d 1380, 1384 (Fed. Cir. 
1996).  When new and material evidence has not been submitted 
in a previously denied claim "[f]urther analysis . . . is 
neither required, nor permitted."  Butler v. Brown, 9 Vet. 
App. 167, 171 (1996) (finding in a case where new and 
material evidence had not been submitted that the Board's 
analysis of whether the claims were well grounded constituted 
a legal nullity).  Thus, the well-groundedness requirement 
does not apply with regard to disallowed claims and revising 
prior final decisions.  Jones v. Brown, 7 Vet. App. 134 
(1994).

If no notice of disagreement is filed within the prescribed 
period, the action or determination shall become final and 
the claim will not thereafter be reopened or allowed, except 
as otherwise provided by regulation.  38 U.S.C.A. § 7105 
(West 1991); 38 C.F.R. § 20.1103 (1999).



A decision of a duly constituted rating agency or other 
agency of original jurisdiction shall be final and binding on 
all field offices of the Department of Veterans Affairs as to 
conclusions based on the evidence on file at the time VA 
issues written notification in accordance with 38 U.S.C.A. § 
5104 (West 1991).

A final and binding agency decision shall not be subject to 
revision on the same factual basis except by duly constituted 
appellate authorities or except as provided in § 3.105 of 
this part.  38 C.F.R. § 3.104(a) (1999).

If new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108 (West 1991).

The determination of whether evidence is new and whether 
evidence is material is governed by the test set forth in 38 
C.F.R. § 3.156(a) (1999), which is as follows:

New and material evidence means evidence 
not previously submitted to agency 
decision makers which bears directly and 
substantially upon the specific matter 
under consideration, which is neither 
cumulative nor redundant, and which by 
itself or in connection with evidence 
previously assembled is so significant 
that it must be considered in order to 
fairly decide the merits of the claim.

See Fossie v. West, 12 Vet. App. 1, 4 (1998); Hodge v. West, 
155 F.3d 1356 (Fed. Cir. 1998).

Stated differently, evidence is "new" when it is not 
cumulative of evidence of record, and is not "material" 
when it could not possibly change the outcome of the case.  
Godwin v. Derwinski, 1 Vet. App. 419 (1991).  

"Material" evidence is evidence which is relevant to and 
probative of the issue at hand and, which, furthermore, when 
reviewed in context of all the evidence of record, both old 
and new, would change the outcome of the case.  Smith v. 
Derwinski, 1 Vet. App. 171 (1992).

New evidence is considered to be material where such evidence 
provides a more complete picture of the circumstances 
surrounding the origin of the veteran's injury or disability, 
even where it will not eventually convince the Board to alter 
its decision.  See Hodge, 155 F.3d at 1363.

When determining whether the veteran has submitted new and 
material evidence to reopen a claim, consideration must be 
given to all the evidence since the last final denial of the 
claim.  Evans v. Brown, 9 Vet. App. 273 (1996).

New evidence is evidence which (1) was not in the record at 
the time of the final disallowance of the claim, and (2) is 
not merely cumulative of other evidence in the record.  Smith 
v. West, 12 Vet. App. 312 (1999); Evans, 9 Vet. App. at 283.

The Court has held that when determining whether the evidence 
is new and material, VA must conduct a three-step test.  
Elkins v. West, 12 Vet. App. 209 (1999) (en banc).  First, VA 
must determine whether the appellant has presented new and 
material evidence under 38 C.F.R. § 3.156(a) in order to have 
a finally denied claim reopened under 38 U.S.C.A. § 5108 
(West 1991).  Id.  Second, if new and material evidence has 
been presented, immediately upon reopening the claim, VA must 
determine whether, based upon all the evidence of record in 
support of the claim, presuming its credibility, the claim as 
reopened is well grounded pursuant to 38 U.S.C.A. § 5107(a).  
Id.  Third, if the claim is well grounded, VA may then 
proceed to evaluate the merits of the claim but only after 
ensuring that the duty to assist under 38 U.S.C.A. § 5107(b) 
has been fulfilled.  Id.  The Court noted in Elkins that by 
the ruling in Hodge, 155 F.3d 1356, the Federal Circuit Court 
"effectively decoupled" the determination of new and 
material evidence and well groundedness.

Thus, if the Board determines that the additionally-submitted 
evidence is "new and material," it must reopen the claim 
and perform the second and third steps in the three-step 
analysis, evaluating the claim for well-groundedness in view 
of all the evidence, both new and old, and, if appropriate, 
evaluating the claim on the merits.  Elkins, 12 Vet. App. 209 
.

Generally, for service connection to be granted, it is 
required that the evidence establish that a particular injury 
or disease resulting in chronic disability was incurred in 
service, or if preexisting service, was aggravated therein.  
38 U.S.C.A. §§ 1110, 1131 (West 1991).  

When a disability is not initially manifested during service 
or within an applicable presumptive period, "direct" 
service connection may nevertheless be established by 
evidence demonstrating the disability was in fact incurred or 
aggravated during the veteran's service.  38 U.S.C.A. 
§ 1113(b) (West 1991 & Supp. 2000); 38 C.F.R. § 3.303(d) 
(1999).

Entitlement to service connection for impaired hearing is 
subject to the requirements of 38 C.F.R. § 3.385 (1999), 
which provide: For the purpose of applying the laws 
administered by VA, impaired hearing will be considered to be 
a disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels 
or greater; or when the auditory thresholds for at least 
three of the frequencies 500, 1000, 2,000, 3,000, or 4,000 
Hertz are 26 decibels or greater; or when speech recognition 
scores using the Maryland CNC Test are less than 94 percent.

This regulation defines hearing loss disability for VA 
compensation purposes.  See Hensley v. Brown, 5 Vet. App. 
155, 158 (1993) (rationale in promulgating section 3.385 in 
1990 was "to establish criteria for the purpose of 
determining the levels at which hearing loss becomes 
disabling" citing Ledford v. Derwinski, 3 Vet. App. 87, 89 
(1992)). 




Congenital or developmental defects, refractive error of the 
eye, personality disorders and mental deficiency as such are 
not diseases or injuries within the meaning applicable 
legislation. 38 C.F.R. § 3.303(c) (1999).

In making a claim for service connection, the veteran has the 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that the claim is well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).  A well-
grounded claim is a plausible claim, one which is meritorious 
on its own or capable of substantiation.  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).

A well-grounded claim for service connection generally 
requires medical evidence of a current disability; evidence 
of incurrence or aggravation of a disease or injury in 
service as provided by either lay or medical evidence, as the 
situation dictates; and, a nexus, or link, between the 
inservice disease or injury and the current disability as 
provided by competent medical evidence.  Caluza v. Brown, 
7 Vet. App. 498 (1995) aff'd per curiam, 78 F.3d 604 (Fed. 
Cir. 1996) (table); see also 38 U.S.C.A. §§ 1110, 38 C.F.R. 
§ 3.303 (1999); Layno v. Brown, 6 Vet. App. 465 (1994); 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

Alternatively, the nexus between service and the current 
disability can be satisfied by evidence of continuity of 
symptomatology and medical or, in certain circumstances, lay 
evidence of a nexus between the present disability and the 
symptomatology.  See Savage v. Gober, 10 Vet. App. 488, 495 
(1997).  

Establishing direct service connection for a disability that 
was not clearly present in service requires the existence of 
a current disability and a relationship or connection between 
that disability and a disease contracted or an injury 
sustained during service.  Cuevas v. Principi, 3 Vet. 
App. 542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 
(1992).  




Moreover, establishing a well-grounded claim for service 
connection for a particular disability requires more than an 
allegation that the particular disability had its onset in 
service.  It requires evidence relevant to the requirements 
for service connection cited above and of sufficient weight 
to make the claim plausible and capable of substantiation.  
Tirpak v. Derwinski, 2 Vet. App. 609 (1992); see also Murphy, 
1 Vet. App. at 81.  

The kind of evidence needed to make a claim well grounded 
depends upon the types of issues presented by the claim.  
Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993).  For some 
factual issues, competent lay evidence may be sufficient.  
However, where the claim involves issues of medical fact, 
such as medical causation or medical diagnoses, competent 
medical evidence is required.  Grottveit, 5 Vet. App. at 93.

In determining whether a claim is well grounded, the 
claimant's evidentiary assertions are presumed true unless 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).

The Court has held that if a veteran fails to submit a well-
grounded claim, VA is under no duty to assist the claimant in 
any further development of the claim.  38 U.S.C.A. § 5107(a); 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); Grottveit, 
5 Vet. App. at 93; 38 C.F.R. § 3.159(a) (1999).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert, 1 Vet. 
App. 49.





When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. §§ 3.102, 4.3 
(1999).

Analysis

Whether new and material evidence has 
been submitted to reopen a claim of 
entitlement to service connection for an 
ear disorder.

The veteran seeks to reopen his claim of entitlement to 
service connection for an ear disorder, which the RO last 
denied when it issued a determination in February 1984.

When a claim is finally denied by the RO, the claim may not 
thereafter be reopened and allowed, unless new and material 
evidence has been presented.  38 U.S.C.A. § 7105 (West 1991); 
38 C.F.R. § 3.104(a).

When a claimant seeks to reopen a finally denied claim, the 
Board must review all of the evidence submitted since that 
action to determine whether the claim should be reopened and 
readjudicated on a de novo basis.  Glynn v. Brown, 6 Vet. 
App. 523, 529 (1994).  

In order to reopen a finally denied claim there must be new 
and material evidence presented since the claim was last 
finally disallowed on any basis; not only since the claim was 
last denied on the merits.  Evans v. Brown, 9 Vet. App. 273 
(1996).  Under Evans, evidence is new if not previously of 
record and is not merely cumulative of evidence previously of 
record.  See id.




At the time of the February 1984 determination, the evidence 
of record consisted of the veteran's service medical records.  
The service medical records showed the veteran had diagnoses 
of otitis media and otitis externa.  However, at the time of 
the October 1983 report of medical examination of the veteran 
prior to separation from service, clinical evaluation of his 
ears was normal.

The record reflects the RO scheduled the veteran to undergo a 
VA examination for which he failed to appear.  The RO denied 
the veteran's claim based upon the evidence of record.  At 
that time, the veteran had not brought forth post service 
evidence of an ear disorder.  

The first part of the test is for VA to determine if the 
veteran has presented new and material evidence under 38 
C.F.R. § 3.156(a).  The Board has determined that the veteran 
has not presented evidence which is so significant that it 
must be considered in order to fairly decide the merits of 
the claim of entitlement to service connection for an ear 
disorder.  See id.  The specified basis of the RO's February 
1984 determination is not changed materially by the 
additional medical evidence.

Specifically, the Board notes that the added evidence does 
not address any ear disorder.  The veteran has not brought 
forth post service evidence of an ear disorder or nexus 
between a current ear disorder and the ear infections in 
service.

Additionally, the Board finds that the veteran's contentions 
are not new and material and are simply cumulative of those 
which were previously advanced and rejected by the RO.  The 
veteran had previously contended that he had a chronic ear 
infection, which was related to service.  His contentions 
provide no basis for reopening the claim, as he had 
previously asserted such facts, which had been previously 
rejected.


Although the veteran asserts that he incurred a chronic ear 
infection in service, he has not been shown to have the 
medical credentials requisite to offer a competent medical 
opinion as to this matter.  Moray v. Brown, 5 Vet. App. 211 
(1993) ("If lay assertions of medical causation will not 
suffice initially to establish a plausible, well-grounded 
claim [for service connection], it necessarily follows that 
such assertions cannot serve as the predicate to reopen a 
claim under 38 U.S.C.A. § 5108"); see also Espiritu, 2 Vet. 
App. at 494.

Additionally, as to the VA medical records, which do not 
relate to the veteran's petition to reopen the claim of 
service connection for an ear disorder, such are not relevant 
to the issue at hand, and thus cannot constitute new and 
material evidence.  See 38 C.F.R. § 3.156(a).

Clearly, for the foregoing reasons the Board notes that the 
added evidence is not new and material, as it does not bear 
directly and substantially, and does not even address the 
claim of entitlement to service connection for an ear 
disorder.  See 38 C.F.R. § 3.156(a).

As the Board noted earlier, the Court announced a three-step 
test with respect to new and material cases.  Under the 
Elkins test, VA must first determine whether the appellant 
has submitted new and material evidence under 38 C.F.R. 
§ 3.156(a) to reopen the claim, and if so, VA must determine 
whether the claim is well grounded based on a review of all 
the evidence of record and lastly, if the claim is well 
grounded, VA must proceed to evaluate the merits of the 
claim, but only after ensuring that the duty to assist has 
been fulfilled.  Elkins, 12 Vet. App 209.

Accordingly, in view of the fact that the Board has 
determined that new and material evidence has not been 
submitted to reopen the veteran's claim of entitlement to 
service connection for an ear disorder, the first element has 
not been met.  Thus, no further analysis of the application 
to reopen the claim is permitted.  Butler v. Brown, 9 Vet. 
App. 167, 171 (1996) citing Barnett v. Brown, 83 F.3d 1380, 
1384 (Fed. Cir. 1995); see Elkins, 12 Vet. App 209.  

Although VA is obligated under 38 U.S.C.A. § 5103(a) to 
advise a claimant of the kind of evidence needed to reopen a 
previously denied claim, see Graves v. Brown, 8 Vet. App. 522 
(1996), this obligation depends on the particular facts of 
the case and the extent to which the Secretary has advised 
the claimant of the evidence necessary to be submitted with a 
VA benefits claim.  See Robinette v. Brown, 8 Vet. App. 69 
(1995).  

Here, the RO adequately fulfilled its obligation under 
section 5103(a) with the issuance of the March 1999 statement 
of the case.

In this respect, it is not shown that the veteran has put VA 
on notice of the existence of any other specific, particular 
piece of evidence that, if submitted, could reopen his claim 
on the basis of new and material evidence.  Thus, no 
additional development action is warranted.

Service connection for bilateral hearing 
loss, a left ankle disorder, a left 
shoulder disorder, and a variously 
diagnosed psychiatric disorder.

Section 5107 of Title 38, United States Code unequivocally 
places an initial burden upon the veteran to produce evidence 
that his claim is well grounded; that is, that his claim is 
plausible.  Grivois v. Brown, 6 Vet. App. 136, 139 (1994); 
Grottveit, 5 Vet. App. at 93.  Because the veteran has failed 
to meet this burden, the Board finds that his claims of 
entitlement to service connection for bilateral hearing loss, 
a left ankle disorder, a left shoulder disorder, and a 
variously diagnosed psychiatric disorder, must be denied as 
not well grounded.

The Board reiterates the three requirements for a well-
grounded claim: (1) medical evidence of a current disability; 
(2) medical or, in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service injury or disease and a current disability.  See 
Caluza, 7 Vet. App. 498.



As to the claim of entitlement to service connection for a 
bilateral hearing loss, the service medical records do not 
show that the veteran had any hearing loss during service, 
and he has not brought forth competent evidence of a current 
bilateral hearing loss disability nor competent evidence of a 
nexus between a current bilateral hearing loss disability and 
service.  Thus the claim is not well grounded.  See Caluza, 
7 Vet. App. 498; Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992) (Court stated "Congress specifically limits 
entitlement for service-connected disease or injury to cases 
where such incidents have resulted in a disability," and 
held that "[i]n the absence of proof of a present 
disability[,] there can be no valid claim."); Rabideau, 
2 Vet. App. at 143-44.

As to the claim of entitlement to service connection for a 
left ankle disorder, the veteran is competent to state he 
injured his left ankle in service, and the service medical 
records substantiate such.  However, upon separation, 
clinical evaluation of the lower extremities was normal.  The 
veteran's claim fails because he has not brought forth 
competent evidence of a current diagnosis of a left ankle 
disorder, nor evidence of a nexus between a current left 
ankle disorder and service, and the claim is not well 
grounded.  See Caluza, 7 Vet. App. 498.

The Board is aware of the post service finding of pain on 
eversion.  However, a finding of pain is not a disability for 
which service connection may be granted.  Sanchez-Benitez v. 
West, 13 Vet. App. 282 (1999) (Court held that pain alone, 
without a diagnosed or identifiable underlying malady or 
condition, does not in and of itself constitute a disability 
for which service connection may be granted).

The Board notes that the veteran has brought forth current 
evidence of degenerative joint disease in the left foot; 
however, no diagnosis of a left ankle disorder per se has 
been submitted.  As stated above, the veteran has not brought 
forth competent evidence of a current left ankle disorder.




As to the claim of entitlement to service connection for a 
left shoulder disorder, the veteran states he injured his 
left shoulder in service.  The service medical records reveal 
that he reported left shoulder pain in October 1983, stating 
it had started in September 1982.  The October 1983 report of 
medical examination showed that clinical evaluation of the 
upper extremities was normal.  Regardless, the veteran's 
claim fails because he has not brought forth competent 
evidence of a current left shoulder disorder for which 
service connection could be granted, nor has he brought forth 
competent evidence of a nexus between a current left shoulder 
disorder and service.  Thus, the claim is not well grounded.  
See Caluza, 7 Vet. App. 498; Brammer, 3 Vet. App. at 225; 
Rabideau, 2 Vet. App. at 143-44.

As to the claim for service connection for a psychiatric 
disorder, the veteran claims he has a schizophrenia disorder, 
which is related to service.  The service medical records do 
not substantiate that schizophrenia was shown in service, and 
the evidence of record does not show that schizophrenia was 
manifested to a compensable degree within one year following 
service.  

Additionally, the veteran has not brought forth competent 
evidence of a current diagnosis of schizophrenia or competent 
evidence of a nexus between a diagnosis of schizophrenia and 
service, and thus the claim is not well grounded.  See 
Caluza, 7 Vet. App. 498; Brammer, 3 Vet. App. at 225; 
Rabideau, 2 Vet. App. at 143-44.

The Board notes that the service medical records show the 
veteran was diagnosed with passive aggressive personality 
disorder.  Service connection for passive aggressive 
personality disorder cannot be granted, as it is not a 
disease or injury within the meaning of applicable 
legislation providing compensation benefits.  38 C.F.R. 
§§ 3.303(c), 4.9, 4.127 (1999); see also Beno v. Principi, 
3 Vet. App. 439, 441 (1995).


Although the veteran has alleged that he has bilateral 
hearing loss, a left ankle disorder, a left shoulder 
disorder, and a psychiatric disorder, claimed as 
schizophrenia, related to his service, he does not have the 
requisite knowledge of medical principles that would permit 
him to render an opinion regarding matters involving medical 
diagnoses or medical etiology.  See Espiritu, 4 Vet. App. at 
494; see also Edenfield v. Brown, 8 Vet. App. 384, 388 (1995) 
(en banc) ("[w]here the determinative issue involves either 
medical etiology or a medical diagnosis, competent medical 
evidence is ordinarily required to fulfill the well-grounded 
claim requirement of section 5107(a)").

The Board notes there is no evidence that any chronic 
disease, such as sensorineural hearing loss or schizophrenia, 
was shown in service or during an applicable presumption 
period.  

Furthermore, the Board is not competent to supplement the 
record with its own unsubstantiated medical conclusion as to 
whether or not the veteran has an ear disorder, a bilateral 
hearing loss disability, a left ankle disorder, a left 
shoulder disorder, and a psychiatric disorder claimed as 
schizophrenia as a result of service.  Colvin v. Derwinski, 
1 Vet. App. 171, 175 (1991).

Although VA does not have a statutory duty to assist a 
claimant in developing facts pertinent to the claim when it 
is determined to be not well grounded, it may be obligated 
under 38 U.S.C.A. § 5103(a) (West 1991) to advise a claimant 
of evidence needed to complete his application.  

This obligation depends on the particular facts of the case 
and the extent to which the Secretary has advised the 
claimant of the evidence necessary to be submitted with a VA 
benefits claim.  Robinette v. Brown, 8 Vet. App. 69 (1995).  
Here, VA fulfilled its obligation under section 5103(a) by 
issuing a statement of the case in March 1999.  





In this respect, the Board is satisfied that the obligation 
imposed by section 5103(a) has been fulfilled.  See Franzen 
v. Brown, 9 Vet. App. 235 (1996) (VA's obligation under sec. 
5103(a) to assist claimant in filing his/her claim pertains 
to relevant evidence which may exist or could be obtained).  
See also Epps v. Brown, 9 Vet. App. 341 (1996) (sec. 5103(a) 
duty attaches only where there is an incomplete application 
which references other known and existing evidence that 
pertains to the claim under consideration); Wood v. 
Derwinski, 1 Vet. App. 190 (1991) (VA's duty is just what it 
states, a duty to assist, not a duty to prove a claim).

The Board views its foregoing discussion as sufficient to 
inform the veteran of the elements necessary to complete his 
application if he wishes to reopen these claims.  See Graves 
v. Brown, 8 Vet. App. 522 (1996); Robinette v. Brown, 8 Vet. 
App. 69, 77-78 (1995); McKnight v. Gober, 131 F.3d 1483 (Fed. 
Cir. 1997); Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997).

As the veteran's claims of entitlement to service connection 
for an ear disorder, bilateral hearing loss, a left ankle 
disorder, a left shoulder disorder, and a psychiatric 
disorder, claimed as schizophrenia, are not well grounded, 
the doctrine of reasonable doubt has no application to these 
claims.


ORDER

The veteran, not having submitted new and material evidence 
to reopen a claim of entitlement to service connection for an 
ear disorder, the appeal is denied.

The veteran not having submitted well-grounded claims of 
entitlement to service connection for bilateral hearing loss, 
a left ankle disorder, a left shoulder disorder, and a 
psychiatric disorder, claimed as schizophrenia, the appeal is 
denied.  


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

In a November 1998 determination letter to the veteran, the 
RO stated that it could not reopen his claims of entitlement 
to service connection for a skin disorder and a back 
disorder, as the veteran had not brought forth new and 
material evidence.  Following the issuance of the letter, the 
veteran submitted a response, which was received in March 
1999.  There, he stated he disagreed with the RO's 
determination in the November 1998 letter.

The Board finds that such response from the veteran 
constitutes a valid notice of disagreement.  38 C.F.R. 
§ 20.201 (1999).  

When there has been an RO adjudication of a claim and a 
notice of disagreement therewith, the claimant is entitled to 
a statement of the case, and the RO's failure to issue a 
statement of the case is a procedural defect requiring 
remand.  Godfrey v. Brown, 7 Vet. App. 398 (1995); Manlincon 
v. West, 12 Vet. App. 238 (1999).  

Accordingly, the case is hereby REMANDED to the RO for the 
following action

The RO should issue a statement of the 
case as to the claim of whether new and 
material evidence has been submitted to 
reopen the claims of entitlement to 
service connection for a skin disorder 
and a back disorder.  

The RO should advise the veteran and his 
representative of the need to file a 
substantive appeal during the requisite 
period of time if appellate review is 
desired.

Thereafter, the case should be returned to the Board for 
further appellate review, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is notified by the RO.



		
	RONALD R. BOSCH
	Veterans Law Judge
	Board of Veterans' Appeals




- 16 -


- 1 -


